Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9 and 21 canceled
Claims 1 and 12 amended
Claims 1-8, 10-20 and 22-27 pending 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2017/0081193 A1) in view of Jung (KR 101489174 B1), and in further view of Lin (PG Pub 2017/0021387 A1).
Consider Claim 1, Zhamu teaches the process of producing integral graphene layer (abstract). Zhamu teaches the step (a) including the process preparing of a graphene dispersion having chemically functionalized graphene sheets (Graphene Oxide) in a liquid medium [0024], where the chemically functionalized graphene sheets (Graphene Oxide) have chemical groups attach thereto (such as –OH, -COOH) [0142], and where the non-carbon content is higher than 5% by wt. (encompass 5-47% by wt.) [0024]. Zhamu teaches step (b) depositing and dispensing a wet film of the graphene dispersion onto a support surface (216) under a mechanical shear-stress induced alignment/orientation (step c, [0019], [0024], Fig. 1) of the graphene dispersion to a film planar direction (218) and remove the liquid medium forming dried graphene film having the parallel aligned sheets (step d, [0024]). Zhamu teaches in the step (b) depositing and dispensing the forming of the wet film using casting, coating, comma coating, slot-die coating, reverse roll coating and spray coating [0027]. Zhamu teaches step (c) using doping material to chemically react to induce reaction [0071] forming the integrated graphene film (abstract). Zhamu teaches the formed integrated graphene film with bonded/interconnected sheets [0038], [0047] (halogenated graphene film) substantially parallel to each other of the direction of the film [0022] and having d002 of 0.35-1.2 nm [0024], [0034] with 1% by wt. of non-carbon [0034]. Zhamu teaches the integrated graphene film having physical density of 0.04-2.0 g/cm3 [0092]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
Zhamu does not teach (in step c) the induction of chemical reaction/bonding using high energy such as Gamma ray and X ray.
However, Jung is in the art of preparing functionalized graphene oxide (abstract), teaches the process of reacting/chemically bond the functionalized graphene oxide using high energy radiation (claim 1), to a chemical functional group such as monomer and coupling agent (claims 1-2), and where the high energy irradiation include Gamma Ray or x-ray (claim 4).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu with Jung to induce chemical reaction/bonding using high energy radiation such as Gamma Ray or x-ray, to provide with a process to form highly conductive integral graphene film (abstract).
The combined Zhamu (with Jung) does not teach thickness, width or length of the formed film.
However, Lin is in the art of processing dried layer of graphene oxide film using roll-to-roll process (abstract, Fig. 1), teaches the use of reverse roll process for forming thickness of 50-500 micron [0044], and width and length of 10s of cm (width from 10-5000 cm, and length from 10 cm and up) [0061]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Lin teaches graphene planes/sheets are substantially parallel (for two parallel sheet there is 0 degree angle from the 180 plane of the sheet) with deviation angle of less than 10 degrees [0023]. Leading to the following calculated deviation of angle 5.6%of less (5.6% = (10/180)*100), thus a graphene plane orientation of 100-5.6% or 94.4% or more.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Jung) with Lin to use coat the integrated film with the claimed parameters, to provide with an integrated graphene film have a desired dimensions, with reasonable expectation of success.
Consider Claim 2, the combined Zhamu (with Jung and Lin) teaches step (b) of dispensing and deposition preformed using roller coating in a first direction at a first line velocity to form an applicator layer of graphene oxide, wherein said application roller transfers said applicator layer of graphene oxide to a surface of a supporting film driven in a second direction opposite to said first direction at a second line velocity, to form said wet layer of graphene oxide on said supporting film (Zhamu, Claim 11, page 15).
Consider Claim 3, the combined Zhamu (with Jung and Lin) teaches the supporting film is be driven by a counter-rotating supporting roller disposed at a working distance from the application roller and rotating in the second direction opposite to the first direction (Zhamu, [0028]).
Consider Claim 4, the combined Zhamu (with Jung and Lin) teaches the step of dispensing graphene dispersion onto the surface of the application roller includes using a metering roller and/or a doctor's blade to provide a desired thickness of the applicator layer of graphene oxide on the application roller surface (Zhamu, [0030]).
Consider Claim 5, the combined Zhamu (with Jung and Lin) teaches the process include operating 2, 3, or 4 rollers (Zhamu, [0030]).
Consider Claim 6, the combined Zhamu (with Jung and Lin) teaches the velocity ratio, defined as (second line velocity)/(first line velocity), is from 1/5 to 5/1 (Zhamu, [0029]).
Consider Claim 7, the combined Zhamu (with Jung and Lin) teaches the supporting film is fed from a feeder roller and the dried layer of graphene halide supported by the supporting film is wound on a winding roller and the process is conducted in a roll-to-roll manner (Zhamu, [0031]).
Consider Claim 8, the combined Zhamu (with Jung and Lin) teaches an inter-planar spacing d002 of 0.35 nm to 1.2 nm (Zhamu, [0019]), and the physical density is 0.04-2.0 g/cm3 (Zhamu, [0092]), with 5% by wt. of non-carbon or more (Zhamu, [0024]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 10, the combined Zhamu (with Jung and Lin) teaches the thermal conductivity of at least 1,000 W/mK, and/or an electrical conductivity no less than 3,000 S/cm (Zhamu, [0034]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
Consider Claim 11, the combined Zhamu (with Jung and Lin) teaches the tensile strength greater than 80 MPa (encompassing 1.0-3.5 GPa), or an elastic modulus greater than 60 GPa (encompassing 60-200 GPa) (Zhamu, [0040]).
Consider Claim 24, the combined Zhamu (with Jung and Lin) teaches the further processing after forming the integral graphene film of the claimed step (c) (taught at step (e) in Zhamu, [0034]) the compression step reducing the film thickness/increasing the physical density (Zhamu, [0035]), and leading to increase the degree of orientation (by pressing), and improving the contact (by pressing) between functionalized graphene sheets. 

Claims 12-16, 18-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2016/0304351 A1) in view of Lin (PG Pub 2017/0021387 A1), and in further view of Jung (KR 101489174 B1). 
Consider Claim 12, Zhamu teaches the process of forming graphitic film (abstract) where the graphitic film is integral graphene film [0006]. Zhamu teaches the process having step (a) preparing a graphene dispersion of graphene (graphene oxide) sheets in a liquid medium (step (a), [0024]), where the liquid medium/dispersion further includes pristine graphene sheets (un-functionalized graphene sheets) [0029], and step (b) dispensing and depositing a wet film onto a supporting substrate where the dispersion and deposition process include mechanical stress-induced orientation/alignment, and partially or completely removing the liquid medium from the wet layer forming dried layer (steps (b-c), [0024]). Zhamu teaches in the step (b) depositing and dispensing the forming of the wet film using casting, coating, comma coating, slot-die coating, reverse roll coating and spray coating [0027], and in step (c) after forming the dried film (from liquid medium) bring into contact the dried film with chemical functionalized group for forming functional graphene sheets [0106], having non-carbon element of 1.0% by wt. (step (d), [0024]), and teaches step (d) teaches heat treat the graphene film reducing/reacting the chemical agent with graphene forming chemically functionalized graphene (CFG) sheets having bonded graphene sheets as integral graphene film [0038] having d002 inter-graphene spacing of 0.4 nm, and less 1% wt. of non-carbon (step (e), [0024]), where the functionalized graphene sheets are substantially parallel to one another [0060], where the integrated graphene film having physical density of 0.04-2.0 g/cm3 [0091]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Zhamu does not teach the thickness, width or length of the formed film.
However, Lin is in the art of processing dried layer of graphene oxide film using roll-to-roll process (abstract, Fig. 1), teaches the use of reverse roll process for forming thickness of 50-500 micron [0044], and width and length of 10s of cm (width from 10-5000 cm, and length from 10 cm and up) [0061]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Lin teaches graphene planes/sheets are substantially parallel (for two parallel sheet there is 0 degree angle from the 180 plane of the sheet) with deviation angle of less than 10 degrees [0023]. Leading to the following calculated deviation of angle 5.6% or less (5.6% = (10/180)*100), thus a graphene plane orientation of 100-5.6% or 94.4% or more.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu with Lin to use coat the integrated film with the claimed parameters, to provide with an integrated graphene film have a desired dimensions, with reasonable expectation of success.
The combined Zhamu (with Lin) does not teach (in step d) the induction of chemical reaction/bonding using high energy such as Gamma ray and X ray.
However, Jung is in the art of preparing functionalized graphene oxide (abstract), teaches the process of reacting/chemically bond the functionalized graphene oxide using high energy radiation (claim 1), to a chemical functional group such as monomer and coupling agent (claims 1-2), and where the high energy irradiation include Gamma Ray or x-ray (claim 4).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Lin) with Jung to induce chemical reaction/bonding using high energy radiation such as Gamma Ray or x-ray, to provide with a process to form highly conductive integral graphene film (abstract).
Consider Claim 13, the combined Zhamu (with Lin and Jung) teaches step (b) dispensing the graphene dispersion onto a surface of an application roller rotating in a first direction at a first line velocity to form an applicator layer of chemically functionalized graphene sheet, wherein the application roller transfers this applicator layer of CFG sheets to a surface of a supporting film driven in a second direction opposite to the first direction at a second line velocity, forming a wet layer of CFG sheets on the supporting film (Lin, [0023]).
Consider Claim 14, the combined Zhamu (with Lin and Jung) teaches the supporting film is driven by a counter-rotating supporting roller disposed at a working distance from the application roller and rotating in the second direction opposite to the first direction (Lin, [0024]). 
Consider Claim 15, the combined Zhamu (with Lin and Jung) teaches the step dispersion graphene onto the surface of the application roller includes using a metering roller and/or a doctor's blade to provide a desired thickness of the applicator layer of graphene on the application roller surface (Lin, [0025]).
Consider Claim 16, the combined Zhamu (with Lin and Jung) teaches the chemically functionalized group is –SO3H (Zhamu, [0101]).
Consider Claim 18, the combined Zhamu (with Lin and Jung) teaches the chemically functionalized group is –COOH (Zhamu, [0101]).
Consider Claim 19, the combined Zhamu (with Lin and Jung) teaches the chemically functionalized group is EDTA (Zhamu, [0103]).
Consider Claim 22, the combined Zhamu (with Lin and Jung) teaches the thermal conductivity of at least 1,000 W/mK, and/or an electrical conductivity no less than 3,000 S/cm (Zhamu, [0036]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
Consider Claim 23, the combined Zhamu (with Lin and Jung) teaches the tensile strength greater than 80 MPa (encompassing 1.0-3.5 GPa), or an elastic modulus greater than 60 GPa (encompassing 60-200 GPa) (Zhamu, [0039]). 
Consider Claim 26, the combined Zhamu (with Lin and Jung) teaches step (d) having the heat treat the graphene film forming integral graphene film (Zhamu, step (e), [0024]), followed by the compressing step (taught as step (f)) (Zhamu, [0024]), increasing the physical density (Zhamu, [0025]), and leading to increase the degree of orientation (by pressing), and improving the contact (by pressing) between functionalized graphene sheets.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2016/0304351 A1) in view of Lin (PG Pub 2017/0021387 A1), and in further view of Jung (KR 101489174 B1), and in further view of Burton (PG Pub 2015/0239741 A1).
Consider Claim 17, the combined Zhamu (with Lin and Jung) teaches the process of chemically functionalizing graphene (Zhamu, abstract).
The combined Zhamu (with Lin and Jung) does not teach the use of bi-radical chemical functionalized group.
However, Barton is in the art of chemically functionalizing graphene (abstract), teaches the process of using bi-radicals chemical group such as 2-Azidoethanol [0093]-[0095].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Lin and Jung) with Burton to chemically functionalized graphene with bi-radicals groups, to provide with environment green process and coat efficient process [0093], and fast and scalable process [0022].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2017/0081193 A1) in view of Jung (KR 101489174 B1), and in further view of Lin (PG Pub 2017/0021387 A1), and in further view of Zhamu’003 (PG Pub 2015/0218003 A1).
Consider Claim 25, the combined Zhamu (with Jung and Lin) teaches the previously disclose in claim 1. 
The combined Zhamu (with Jung and Lin) does not teach a second heat treatment after the first heat treatment of step (c).
However, Zhamu’003 is in the art of preparing graphene oxide (functionalized graphene) in a liquid medium, as step (a); dispensing and depositing wet film then the mechanical shear stress and drying the wet film forming dried graphene film, as step (b); using heat treatment having a first heat treatment step (c) (abstract), teaches the heat treatment comprise first heating treatment and second heating treatment as optional, step (f), in [0023], where the second heat treatment (thermal) with temperature over 280℃ [0032] and/or 300-1,500℃ [0033], where the second heat treatment reduces the non-carbon content (for example oxygen) to less than 2% by weight [0031].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Jung and Lin) with Zhamu’003 and process a second heat treatment, to provide with a decreasing an inter-plane spacing d002 to a value of from 0.3354 nm to 0.36 nm [0031].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2016/0304351 A1) in view of Lin (PG Pub 2017/0021387 A1), and in further view of Jung (KR 101489174 B1), and in further view of Zhamu’003 (PG Pub 2015/0218003 A1). 
Consider Claim 27, the combined Zhamu (with Lin and Jung) teaches the previously disclose in claim 12.
The combined Zhamu (with Lin and Jung) does not teach a second heat treatment after the first heat treatment of step (c).
However, Zhamu’003 is in the art of preparing graphene oxide (functionalized graphene) in a liquid medium, as step (a); dispensing and depositing wet film then the mechanical shear stress and drying the wet film forming dried graphene film, as step (b); using heat treatment having a first heat treatment step (c) (abstract), teaches the heat treatment comprise first heating treatment and second heating treatment as optional, step (f), in [0023], where the second heat treatment (thermal) with temperature over 280℃ [0032] and/or 300-1,500℃ [0033], where the second heat treatment reduces the non-carbon content (for example oxygen) to less than 2% by weight [0031].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Lin and Jung) with Zhamu’003 and process a second heat treatment, to provide with a decreasing an inter-plane spacing d002 to a value of from 0.3354 nm to 0.36 nm [0031].

Response to Arguments
Applicant’s arguments, filed 04/11/2022, with respect to the rejection(s) of claim(s) 1-8, 10-20 and 22-27 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhamu with Jung and Lin.

The applicant argued against the previously applied rejection, on the ground that the newly applied limitation including, coating the wet film using “casting, coating, comma coating, slot die coating, reverse roll coating, higher rate or high intensity spring or spray coating, ultrasonic spraying, pressurized air activated spraying, or exclusion plus high rate wiping”, are not disclose or addressed in the previously applied rejection or arts.
However, Zhamu discloses in the step (b) depositing and dispensing the forming of the wet film using casting, coating, comma coating, slot-die coating, reverse roll coating and spray coating [0027], meeting the claimed limitation.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718